


110 HR 3433 IH: To direct the Secretary of Health and Human Services,

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3433
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Pearce (for
			 himself, Mr. Boswell,
			 Mr. Michaud,
			 Mr. Wamp, and
			 Ms. Hooley) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To direct the Secretary of Health and Human Services,
		  acting through the Director of the National Institutes of Health, to conduct a
		  survey of research available on methamphetamine addiction and
		  treatment.
	
	
		1.Short titleThis Act may be cited as the
			 Methamphetamine Treatment and Rehabilitation Best Practices Act of
			 2007.
		2.Survey of research
			 available on methamphetamine addiction and treatment
			(a)Survey
				(1)In
			 generalThe Secretary of Health and Human Services, acting
			 through the Director of the National Institutes of Health, (in this Act
			 referred to as the Secretary) shall conduct a survey of research
			 available on methamphetamine addiction and treatment.
				(2)FocusIn conducting the survey required by
			 paragraph (1), the Secretary shall focus on reviewing research on the best
			 treatment for methamphetamine addiction, rehabilitation, and recovery.
				(b)ReportNot later than 6 months after the date of
			 the enactment of this Act, the Secretary shall submit a report to the Congress
			 on the findings of the survey conducted under subsection (a). Such report shall
			 include recommendations for additional research avenues focusing on
			 methamphetamine addiction and treatment.
			
